Pee Cueiam,
It is too late to question the constitutionality of the act of June 3, 1887. Its validity has been recognized in several cases. It gave to a married woman the power to dispose of her property by will “ in writing signed by her or manifested by her mark or cross made by her at the end thereof in the same manner as if she were unmarried.” Mrs. Grubb, the late wife of the appellant, made her will and signed it at the end thereof. Her signature has been duly proved, and the will admitted to probate. This was authorized by the act of 1887 and the act is both constitutional and wise. The will was written in three chapters or sections on three different pieces of paper, each of which was signed by the testator. All of the sections are necessary to a complete testamentary disposition of her property and taken together they constitute her will. While the statements or some of them found in the third section of the will do not show the highest development of wifely affection, they cannot be set aside for that reason.
The judgment is affirmed.